DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 47-49 (Group III) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: elected Group I and new Group III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons, the common technical feature is the apparatus of claim 1, and all of the features of claim 1 are taught by there prior art (see detailed discussion of prior art below), therefore there is no common special technical feature between the groups. 
Since applicant has received an action on the merits for the previously elected invention, this invention has previously been elected for prosecution on the merits.  Accordingly, claims 47-49 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-26, 31 and 50 are under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. [US2006/0127069, of record, previously cited, “Yamazaki”] in view of Swartz [US5151149, of record, previously cited].
Yamazaki discloses an apparatus capable of joining two plastic parts along a predeterminable common joining point using infrared radiation (paragraphs 0003, 0009, 0011), the apparatus comprising: first and second heating elements (lamp units 4) having first and second IR radiation elements (light sources 5) being inside the first and second heating elements, respectively, and following contours of respective plastic parts to be irradiated without contacting the respective plastic parts (Figure 1), the first and second IR radiation elements (5) being spatially separated from one another (Figure 1), each of the first and second radiation elements having first and second radiation surfaces (reflection surface sections 6b) oriented at an angle relative to one another and capable of being parallel to joining surfaces of the material worked upon, wherein the angle between the surfaces of the material worked upon is capable of being the same as the angle between the radiation surfaces (Figures 3 and 4 show the reflection surface sections 6b having different orientations; it is noted the plastic parts being joined are considered to be the material worked upon and are not actively claimed as elements of the apparatus therefore the prior art is not required to teach the same material worked upon; Figures 1, 3, 4; paragraphs 0031-34, 0037). 
Yamazaki discloses a plurality of IR radiation elements but does not explicitly disclose them as being operable independently. 
Swartz discloses an apparatus capable of joining two plastic parts along a predeterminable common joining point using infrared radiation. Swartz discloses the apparatus includes a plurality of heating sources (22 and 24) wherein the heating sources are separate and operable independently to control the parameters such as temperature of the sources (column 4, lines 51-66). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Yamazaki by independently operating the heating sources as taught by Swartz in order to improve the efficiency of the apparatus and to ensure sufficient heating for bonding without overheating and damaging the materials being bonded. 
With respect to claim 21, Yamazaki discloses the radiation surfaces of the first IR radiation element are capable of conforming to a cap of a container and are arranged parallel to a direction of the cap is attached to the container and perpendicular to the direction the cap is attached to the container (it is noted the cap and container are not claimed as elements of the apparatus and are considered to be the material worked upon, the structure of the apparatus of the prior art is capable of working upon the recited materials in the manner recited in the claim).
With respect to claim 22, Yamazaki discloses the radiation surfaces of the second IR radiation element are capable of conforming to a neck collar extending radially and horizontally to the container positioned vertically and are arranged parallel to a longitudinal axis of the container and horizontally and perpendicular to the longitudinal axis of the container, the second IR radiation element having a third surface connecting the other radiation surfaces of the second IR radiation element inclined at an angle to the longitudinal axis of the container (it is noted the cap and container are not claimed as elements of the apparatus and are considered to be the material worked upon, the structure of the apparatus of the prior art is capable of working upon the recited materials in the manner recited in the claim; Figures 3 and 4 show first, second and third surfaces 6b at various angles).
With respect to claim 23, it is noted the claimed angle is recited with respect to the material worked upon.  The apparatus of Yamazaki is capable of working upon a material that would satisfy the requirement of the claim. 
With respect to claim 24, Yamazaki discloses the radiation surfaces of the second IR radiation element are capable of conforming to a neck collar extending radially and horizontally to a container positioned vertically and are arranged parallel to a longitudinal axis of the container and horizontally and perpendicular to the longitudinal axis of the container, the second IR radiation element having a third surface connecting the other radiation surfaces of the second IR radiation element inclined at an angle to the longitudinal axis of the container (it is noted the cap, container, and neck collar are not claimed as elements of the apparatus and are considered to be the material worked upon, the structure of the apparatus of the prior art is capable of working upon the recited materials in the manner recited in the claim; Figures 3 and 4 show first, second and third surfaces 6b at various angles).
With respect to claim 25, it is noted the claimed angle is recited with respect to the material worked upon.  The apparatus of Yamazaki is capable of working upon a material that would satisfy the requirement of the claim.
With respect to claim 26, Yamazaki discloses the radiation surfaces extend continuously in annular and concentric manners about longitudinal axes thereof (Figure 1 and 3). 
With respect to claim 31, Swartz discloses the heating source is mounted on a robotic arm for moving and adjusting the positioning of the heating source (column 5, lines 33-68).  Yamazaki discloses separate heating sources, therefore one of ordinary skill would appreciate providing separate positioning mechanism for each separate heating source. 
	With respect to claim 50, Swartz discloses a plurality of radiation surfaces each having a planar surface (Figures 3 and 4 show the reflection surface sections 6b). 
Claims 20-26, 28-31 and 50 are under 35 U.S.C. 103 as being unpatentable over Kawamoto [US5928453, of record, previously ited] in view of Swartz.
Kawamoto discloses an apparatus capable of joining two plastic parts along a predeterminable common joining point using infrared radiation (column 6, lines 1-30), the apparatus comprising: first and second heating elements (11 and 12) having first and second IR radiation elements (infrared heaters 11, 12) being inside the first and second heating elements, respectively, and following contours of respective plastic parts to be irradiated without contacting the respective plastic parts (Figures 3, 5, and 7), the first and second IR radiation elements (11 and 12) being spatially separated from one another (Figure 3, 5, 7), each of the first and second radiation elements having first and second radiation surfaces (12a and 1b of heater 12; and 11a and 11b of heater 11) oriented at an angle relative to one another and capable of being parallel to joining surfaces of the material worked upon, wherein the angle between the surfaces of the material worked upon is capable of being the same as the angle between the radiation surfaces (Figures 3 shows the surfaces are oriented in opposing directions, i.e. 180° angle between the surface; Figures 3, 5, 7; column 6,. Lines 1-30). 
Kawamoto discloses a plurality of IR radiation elements but does not explicitly disclose them as being operable independently. 
Swartz discloses an apparatus capable of joining two plastic parts along a predeterminable common joining point using infrared radiation. Swartz discloses the apparatus includes a plurality of heating sources (22 and 24) wherein the heating sources are separate and operable independently to control the parameters such as temperature of the sources (column 4, lines 51-66). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Kawamoto by independently operating the heating sources as taught by Swartz in order to improve the efficiency of the apparatus and to ensure sufficient heating for bonding without overheating and damaging the materials being bonded. 
With respect to claim 21, Kawamoto discloses the radiation surfaces of the first IR radiation element are capable of conforming to a cap of a container and are arranged parallel to a direction of the cap is attached to the container and perpendicular to the direction the cap is attached to the container (it is noted the cap and container are not claimed as elements of the apparatus and are considered to be the material worked upon, the structure of the apparatus of the prior art is capable of working upon the recited materials in the manner recited in the claim).
With respect to claim 22, Kawamoto discloses the radiation surfaces of the second IR radiation element are capable of conforming to a neck collar extending radially and horizontally to the container positioned vertically and are arranged parallel to a longitudinal axis of the container and horizontally and perpendicular to the longitudinal axis of the container, the second IR radiation element having a third surface connecting the other radiation surfaces of the second IR radiation element inclined at an angle to the longitudinal axis of the container (it is noted the cap and container are not claimed as elements of the apparatus and are considered to be the material worked upon, the structure of the apparatus of the prior art is capable of working upon the recited materials in the manner recited in the claim; Figures 3, 5 and 7 show first, second and third surfaces at various angles).
With respect to claim 23, it is noted the claimed angle is recited with respect to the material worked upon.  The apparatus of Kawamoto is capable of working upon a material that would satisfy the requirement of the claim. 
With respect to claim 24, Kawamoto discloses the radiation surfaces of the second IR radiation element are capable of conforming to a neck collar extending radially and horizontally to a container positioned vertically and are arranged parallel to a longitudinal axis of the container and horizontally and perpendicular to the longitudinal axis of the container, the second IR radiation element having a third surface connecting the other radiation surfaces of the second IR radiation element inclined at an angle to the longitudinal axis of the container (it is noted the cap, container, and neck collar are not claimed as elements of the apparatus and are considered to be the material worked upon, the structure of the apparatus of the prior art is capable of working upon the recited materials in the manner recited in the claim; Figures 3, 5, and 7 show first, second and third surfaces at various angles).
With respect to claim 25, it is noted the claimed angle is recited with respect to the material worked upon.  The apparatus of Kawamoto is capable of working upon a material that would satisfy the requirement of the claim.
With respect to claim 26, Kawamoto discloses the radiation surfaces extend continuously in annular and concentric manners about longitudinal axes thereof (Kawamoto discloses joint surfaces that extend continuously in an annular manner, and the radiation surfaces correspond to the joint surfaces, Figure 1-3). 
With respect to claim 28, Kawamoto discloses the second heating element comprises an insulated holder (14 or 13) having minimum distance of at least 5 mm from a head membrane of a container (column 6, lines 1-30; Figure 3; it is noted the head membrane of the container is considered the material worked upon and the apparatus of the prior art is capable of working upon such a matter at a distance recited in the claim). 
With respect to claims 29-30, it is noted the head membrane of the container is considered the material worked upon and the apparatus of the prior art is capable of working upon such a matter at a distance recited in the claim. 
With respect to claim 31, Swartz discloses the heating source is mounted on a robotic arm for moving and adjusting the positioning of the heating source (column 5, lines 33-68).  Kawamoto discloses separate heating sources that are movably arranged (column 9, lines 35-44), therefore one of ordinary skill would appreciate providing separate positioning mechanism for each separate heating source. 
With respect to claim 50, Kawamoto and Swartz each disclose a plurality of radiation surfaces each having a planar surface (Kawamoto Figures 3, 5 and 7; Swartz Figures 3 and 4 show the reflection surface sections 6b).
Claim 27 is under 35 U.S.C. 103 as being unpatentable over either one of Yamazaki or Kawamoto, in view of Swartz, and further in view of Miller et al. [US2003/0194226, of record, previously cited, “Miller”].
Yamazaki as modified discloses an apparatus for joining; applicant is referred to paragraph 4 for a detailed discussion of Yamazaki as modified. Kawamoto as modified discloses an apparatus for joining; applicant is referred to paragraph 5 for a detailed discussion of Kawamoto as modified.  Yamazaki and Kawamoto disclose infrared heaters but fail to disclose a cooler capable of cooling the material worked upon. 
Miller discloses an infrared welding apparatus that includes an infrared heater. Miller discloses the apparatus includes a cooler (air fitting 56) that allows for the supply of cooling air to a cooling chamber extending over the material worked upon and being capable of receiving a material worked upon for cooling the material worked upon (paragraph 0035). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of either one of Yamazaki or Kawamoto to include a cooler as taught by Miller in order to prevent damage to the materials worked upon. 
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Applicant’s arguments are dependent upon the structure of the material worked upon (the two plastic parts). The prior art is not required to disclose the same structure of the material worked upon, as the material worked upon is not actively claimed as an element of the apparatus.  The structure of the first and second heating elements of Yamazaki or Kawamoto, and Schwartz have radiation surfaces that arranged at an angle to each other and are capable of being oriented in the manner recited relative to the material worked upon depending upon the arrangement of the material worked upon.  Nothing in the structure of the radiation elements and surfaces of the cited prior art prevents the structure from being oriented in the same manner relative to the material worked upon as recited in the claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
October 10, 2022